Citation Nr: 0126024	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist disability.

2.  Entitlement to a compensable evaluation for a right wrist 
scar.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO granted service 
connection for a right wrist disability and a right wrist 
scar, and assigned a zero percent evaluation for each 
disability.  By way of an April 2000 rating decision the 
evaluation of the right wrist disability was increased to 10 
percent and the veteran continued his appeal.

The veteran requested a travel board hearing in his 
substantive appeal and although he was notified of the date 
and time of the scheduled hearing, he failed to appear.

The issue of entitlement to an increased evaluation of a 
right wrist disability will be addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  The surgical scar on the left wrist is tender on 
objective demonstration.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 
percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.21, 
4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter,  "VCAA") was enacted during the 
pendency of this appeal.  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim and applies to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
August 1999 and April 2000 rating decisions and September 
1999 and April 2000 statements of the case of the relevant 
laws and regulations, and provided the precise language of 
all of the criteria for the diagnostic codes under which his 
disabilities are evaluated as well as analogous codes.  As a 
result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  The veteran has not indicated any treatment 
for his service-connected scar; however, the veteran was 
examined through VA and the findings from August and November 
1999 VA examinations have been associated with the file.  
Under these circumstances, further development and further 
expending of VA's resources in regards to the veteran's 
claims of entitlement to an increased evaluations for a right 
wrist scar is not warranted.  See 38 U.S.C.A. § 5103A, 5107 
(West Supp. 2001).


Factual Background

Service medical records show that the veteran injured his 
right wrist in service and subsequently underwent a right 
scaphoidectomy and four-corner fusion in July 1998.  A March 
1999 Medical Board Report noted a well-healed "T" shaped 
incision over the dorsal aspect of the right wrist, measuring 
8 cm longitudinally and 5 cm transversely, centered at the 
level of the carpus.  The scar was well-healed and nontender 
to palpitation.  It was recommended that he be released from 
duty.

The veteran underwent a VA general medical examination in 
August 1999.  On examination he had a scar on the dorsal 
surface of his right wrist shaped like a "T" that was well-
healed.  His right wrist showed no evidence of tenderness, 
redness, or swelling.  

In November 1999 the veteran underwent a VA medical 
examination.  Tenderness was note on examination of a tee- 
shaped scar on the right wrist and the dorsum of the distal 
right forearm. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

The veteran's service-connected right wrist scar is currently 
evaluated as zero percent disabling under Diagnostic Code 
7805, other scars.  Scars under this Code are to be rated 
based on limitation of motion of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

In the instant case, the part affected is the veteran's right 
wrist; however, since the veteran already has a right wrist 
disability evaluated based on limitation, evaluation of the 
scar under this same code is considered pyramiding and is 
prohibited. 38 C.F.R. § 4.14 (2001).  In view of this, the 
Board finds that the veteran's scar is more appropriately 
evaluated under Code 7804, superficial scars.  Under this 
code a 10 percent evaluation is warranted for scars that are 
tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804. See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Inasmuch as this is an appeal of an initial evaluation, the 
Board must consider the appropriateness of applying separate 
evaluations for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).

The November 1999 VA examination report includes objective 
findings of a tenderness of the veteran's service-connected 
right wrist scar; however a March 1999 service medical 
records and an earlier VA examination report dated in August 
1999 indicates there was no objective evidence of tenderness 
of the scar at those times.  Based on these findings, the 
Board finds the application of staged ratings is appropriate.  
Since at no time was there evidence of a tender scar prior to 
the VA examination on November 4, 1999, an evaluation of 10 
percent is only warranted beginning on the date of that 
examination. Since a 10 percent rating is the maximum level 
of disability under Diagnostic Code 7804, the veteran may 
only receive a higher rating under a Code that allows for 
disability evaluations greater than 10 percent for scars.  
Diagnostic Codes 7800 (disfiguring scars of the head, face or 
neck) and 7801-7803 (burn scars) provide for higher 
evaluations, but cannot be applied because they are factually 
irrelevant to the case at hand since the scar does not affect 
the part of the body required under Code 7800 and was the not 
the result of a burn as required under Codes 7801-7803.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation from 
July 1, 1999, to November 3, 1999, but is in favor of a 10 
percent evaluation, and no more, for the period beginning on 
November 4, 1999 (the day of the most recent VA examination).  
The benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).


ORDER

The criteria for an initial compensable evaluation for the 
period from July 1, 1999, to November 3, 1999, have not been 
met.

The criteria for an initial evaluation of 10 percent, 
beginning on November 4, 1999, have been met, subject to the 
law and regulations governing the award of monetary benefits.



REMAND

The veteran contends the RO erred by failing to increase the 
evaluation of his service-connected right wrist disability.

After review of the record the Board notes that the veteran 
submitted additional evidence relevant to this claim 
subsequent to transfer of the case to the Board.  
Accordingly, the RO forwarded the evidence to the Board to 
determine what action was required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2001).

Evidence that has been submitted to the Board that has not 
been considered by the RO must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless the veteran 
has waived this procedural right.  38 C.F.R. § 20.1304(c) 
(2001).  Since a waiver had not been submitted by the 
veteran, he was notified in correspondence dated in August 
2001 of the situation and advised of his options to either 
execute a proper waiver or request that the claim be returned 
to the agency of original jurisdiction.  The veteran was 
notified that he had 60 days in which to respond and that if 
no response was received, the claim would be remanded to the 
RO.

The 60 days allotted for a response has passed and a response 
from the veteran has not been received.  In view of the 
foregoing, the Board finds that this issue must be remanded 
to the RO pursuant to 38 C.F.R. § 20.1304(c).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for his right 
wrist disability since November 1999.  
After securing the necessary release, the 
RO should obtain these records for 
association with the claims folder.  
Unsuccessful attempts at procuring any 
medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim taking into consideration the 
recently submitted evidence.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 



